DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5-228586 A, of which a copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated March 9, 2021.
Regarding claim 1, JP ‘586 discloses a cast strip manufacturing method that supplies molten metal to a molten metal reservoir formed by a pair of cooling drums that rotate and a pair of side weirs, and forms and grows solidified shells on peripheral surfaces of the pair of cooling drums to manufacture a cast strip (abstract; paragraphs 
pressing one end side and another end side in a rotation axis direction of the pair of cooling drums (2,3) with a first pressure, in a direction in which the pair of cooling drums (2,3) come close to each other, in a first step until a thickened portion of the cast strip (13) passes through a closest point of the pair of cooling drums (2,3) after starting rotation of the cooling drums (2,3), the thickened portion of the cast strip (13) being formed when molten metal (11) is supplied to the molten metal reservoir with the pair of cooling drums (2,3) stopped at a start of casting (paragraph [0021] of translation);
pressing the one end side and the another end side in the rotation axis direction of the pair of cooling drums (2,3) with a second pressure, which presses the one end side and the another end side with the same pressure and is higher than the first pressure, in the direction in which the pair of cooling drums (2,3) come close to each other, in a second step from after the first step until the pair of cooling drums (2,3) make one or more rotations (paragraph [0025] of translation); and
performing pressure control so that a total value of reaction forces on the one end side and the another end side in a rotation axis direction of the pair of cooling drums (2,3) is set to a predetermined value in a third step, and rotation axes of the pair of cooling drums (2,3) are held in parallel, in a third step after the second step (paragraphs [0027] and [0028] of translation).
Regarding claim 2, the second step is a period from after the first step until the pair of cooling drums (2,3) make two or more rotations (paragraph [0024] of translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 2, 2022